DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 – 2, 6 – 10 and 24 are pending. Claims 3 – 5 are directed toward non-elected groups/species. Claims 11 – 20 have been cancelled.  Claims 21 – 23 are allowed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 2 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gonzales et al. (U.S. Patent Publication No. 2014/0331424 A1).
Regarding Independent Claim 1, Gonzales teaches a cleaning device (brush 10), comprising: a handle (handle, 12); and a first cleaning member (head portion, 20) coupled to the handle (12), the first cleaning member (20) including: a first finger (22) including a first end (Fig. 1); a second finger (23) spaced apart from the first finger and including a second end (best shown in Fig. 9); and a first compliant member (30) extending from the first end of the first finger (22) to the second end of the second finger (23; Fig. 9 through notches in first and second ends), the first compliant member (30) being constructed at least partially from a metallic material (Paragraph [0029]); wherein the first finger (22) and the second finger (23) are shafts extending from the handle (12; Fig. 1), the first finger (22) is spaced from the second finger (23) to accommodate a cross-member of a grate between the first finger (22) and the second finger (23) such that the first compliant member is configured to contact the cross-member (Abstract), and the first compliant member (30) is a flexible strand (Fig. 4) configured to conform to a shape of the cross-member when the first compliant member (30) is pressed against the cross-member to remove material from the cross-member (Abstract).  
Regarding Claim 2, Gonzales teaches the cleaning device (brush 10) wherein the first compliant member (30) includes a plurality of chain links coupled together (Fig. 4).
Regarding Claim 24, Gonzales teaches the cleaning device (brush 10) wherein the first finger (22) and the second finger (23) are configured to flex during use (Fig. 5, material of first and second sides can flex during use as metals have flexibility).

Claims 1 and 6 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Vosbikian et al (U.S. Patent Publication No. 2010/0154824A1).
Regarding Independent Claim 1, Vosbikian teaches a cleaning device (cleaning element, 2; Fig. 1), comprising: a handle (handle, 10); and a first cleaning member (base member, 6) coupled to the handle (10; Fig. 1), the first cleaning member (6) comprising: a first finger (stabilizing arm, 22) including a first end (Annotated Fig. 1); a second finger (stabilizing arm, 24) spaced apart from the first finger (22) including a second end; and a first compliant member (bristles, 46 with bottom surface 48) extending from the first end of the first finger (22) to the second end of the second finger (24), the first compliant member (60) being constructed at least partially from a material (Paragraph [0024]);wherein the first finger (22) and the second finger (24) are shafts (Fig. 1) extending from the handle (10); wherein the first finger (22) is spaced from the second finger (24) to accommodate a cross- member of a grate between the first finger (22) and the second finger (24) such that the first compliant member (46) contacts the cross-member (Paragraph [0024]; "As to the first finger is spaced from the second finger to accommodate a cross-member of a grate such that the compliant member contacts the cross member, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 1647 (1987).  See MPEP 2111.02 (II).  However, because the cleaning device of the Vosbikian is structurally similar to that instantly claimed, the cleaning device appears capable of being operated as claimed with similar if not identical claimed characteristics since the two fingers of Vosbikian allow for the bristles to contact any surface being cleaned.") the first compliant member (bristles, 46 with bottom surface 48) is a flexible strand (bristle strands are flexible as brought out in Paragraph [0024]) configured to conform to a shape of the cross member when the first compliant member (bristles, 46 with bottom surface 48) is presses against the cross-member to remove material from the cross member ( "As to a flexible strand configured to conform to a shape of the cross member when the first compliant member is presses against the cross-member to remove material from the cross member”, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 1647 (1987).  See MPEP 2111.02 (II)).  Further, because the cleaning device of the Vosbikian is structurally similar to that instantly claimed, the cleaning device appears capable of being operated as claimed with similar if not identical claimed characteristics since the two fingers of Vosbikian allow for the bristles to contact any surface being cleaned).

    PNG
    media_image1.png
    581
    485
    media_image1.png
    Greyscale

Vosbikian, however, does not explicitly teach the compliant member being constructed at least partially from a metallic material, however, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the bristles of Vosbikian being constructed at least partially from a metallic material, as the reference teaches bristles made of other materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.
Regarding Claim 6, Vosbikian teaches a first cleaning member (base member, 6) and a second cleaning member (cleaning member, 70) coupled to the handle (via base member, 6; Fig. 1).
Regarding Claim7, Vosbikian, however, teaches the cleaning device (Fig. 1) wherein the first cleaning member (base member, 6) and the second cleaning member (cleaning member, 70) are rotatatably coupled to the handle (the base member can be rotated via connections at 42 and cleaning member, 70 is rotatably connected to the at least one side surface of the base member and a second cleaning material is attached to the cleaning member, 70 such that the second cleaning material, 72 is oriented in a different plane than the first cleaning material, 46).  
Allowable Subject Matter
Claims 8 – 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21 – 23 are allowed.
4Response to Arguments
Applicant's arguments in Pre-Appeal brief field on June 30, 2022 with respects to rejected claims 1 – 2 and 24 under 35 USC 102 in rejection presented utilizing reference U.S. Patent Publication No. 2017/00555689 A1 has been fully considered and is persuasive, therefore, the rejection is withdrawn.   
Applicant's arguments in Pre-Appeal brief field on June 30, 2022 with respects to rejected claims 1 and 6 – 7 under 35 USC 103 in rejection presented utilizing reference U.S. Patent Publication No. 2010/0154824 A1 has been fully considered and is not persuasive, therefore, the rejection is maintained.   
The Board determined that claim 1 is claimed broadly enough that the art of reference – Vosbikian reads on the limitations as the claims of the instant application does not require the compliant member to extend directly from the first and second finger and further, the compliant member is not restricted to being a single strand.
Contact Information                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/KATINA N. HENSON/Primary Examiner, Art Unit 3723